Per Curiam.

Several objections were stated to this recovery, but the principal one is, that the plaintiff ought to have set up this payment as a defence against the notes. As the notes were pay» *245~b1e on demand, and not negotiated until two years after the date of them, the person to whom they were transferred took them subject to all equity, and to the previous payment, or accounts, against the defendant. There is no doubt that this formed a good defence against the notes; and if the plaintiff' neglected to make this defence~ he is precluded from making that recovery a ground of action against the defendaiit. This was the acknowledged doc~ trine, in the case of Le Guem v. Gouvermeur & Kemble. (1 .Johns. Cas. 436.) On this ground, the judgment was erroneous, and must be reversed.
Judgment reversed.